Citation Nr: 1224396	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed as to a February 5, 2004, rating decision denying service connection for a bipolar disorder, a low back disorder, and hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge in January 2009, and a transcript of this hearing is of record.  

In March 2009, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA) and to afford the Veteran an examination.  The action specified in the March 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether a timely NOD was filed as to a February 5, 2004, rating decision is returned to the Board by an August 2011 Memorandum Decision of the Veterans Claims Court, which remanded the issue to the Board for clarification.  

In September 2011, the Veteran submitted a statement revoking all previous grants of power of attorney, and in October 2011, he submitted a form electing to continue pro se. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 5, 2004, rating decision, the Cleveland, Ohio, RO denied entitlement to service connection for a bipolar disorder, a low back disorder, and bilateral hearing loss.  

2.  Notice of the February 5, 2004, decision was mailed to the Veteran on February 9, 2004.  He was informed of his appellate rights, that his records were being returned to his local RO in Newark, and that any disagreement with the February 5, 2004, decision should be submitted to his local RO one-year from the date of the letter.

3.  A written communication from the Veteran dated February 3, 2005, expressing disagreement with the February 5, 2004, rating decision was received by VA on March 17, 2005.

4.  A copy of the envelope in which the NOD was mailed shows an illegible U.S. Postal Service postmark with the date March 4, 2005, handwritten over it by the Veteran's then-representative.  The same envelope shows an illegible RO postmark with the date March 17, 2005, handwritten over it by the same service representative.

5.  The Veteran's NOD to the February 5, 2004, rating decision was not postmarked or received by VA within one year of the date he received notice of the February 5, 2004, decision.  



CONCLUSION OF LAW

A timely NOD was not submitted to the February 5, 2004, rating decision denying service connection for bipolar disorder, a low back disorder, and hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.3(a), 20.200, 20.201, 20.300, 20.301, 20.302, 20.305, 20.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but his file on the "Virtual VA" system to insure a total review of the evidence.  

Historically, in a February 5, 2004, rating decision, the Cleveland RO denied entitlement to service connection for a bipolar disorder, a low back disorder, and bilateral hearing loss.  Notice of the February 5, 2004, decision was mailed to the Veteran on February 9, 2004.  He was informed of his appellate rights, that his records were being returned to his local RO in Newark, New Jersey, and that any disagreement with the February 5, 2004, decision should be submitted to his local RO.  

A written communication from the Veteran dated February 3, 2005, expressing disagreement with the February 5, 2004, rating decision was received by VA on March 17, 2005.  The envelope containing the NOD was addressed to the Cleveland RO and has an illegible date stamp, with the date March 17, 2005, handwritten over it.  The envelope also has an illegible U.S. Post Office postmark with the date March 4, 2005, handwritten over it and the name "[redacted]" written underneath.  The Veteran asserts that he placed the envelope in the mail on February 3, 2005.  

The RO determined that the Veteran's NOD was not timely and that the February 5, 2004, rating decision was final.  He appealed the timeliness of the NOD.  During a personal hearing, the Decision Review Officer acknowledged that it was not standard procedure for a VA employee to handwrite a date on the envelope in this manner, but noted that if the original postmark or date stamp was difficult to read, such an action would serve the purpose of making the date clear.  

A May 2008 Report of Contact shows that the DRO talked with R.G., an employee of the New Jersey Department of Military and Veterans Affair who represented the Veteran at the time in question.  Mr. G. verified that that the handwritten dates on the envelope were his handwriting and that he had done so to make the dates clearer.  

In March 2009, the Board found that the NOD was not timely and that the Veteran had filed his NOD with the wrong RO by mailing it to the Cleveland RO, rather than the Newark RO.  He appealed to the Veterans Claims Court.

Before the Court, the Veteran argued that "to deny his [NOD] as untimely when it is clear that an innocent mistake was made [] is inappropriate and violative of applicable juris[]prudence."  In an August 2011 Memorandum Decision, the Court emphasized that the Veteran did not "cite any relevant jurisprudence that was purportedly violated by the Board's determination that his [NOD] was untimely 
. . . ."  Nonetheless, the Court found that the Board was required to make an express finding as to when the Veteran's NOD was postmarked.

In addition, the Court was troubled by the Board's finding that the Veteran sent his NOD to the wrong RO by sending it to Cleveland rather than Newark.  The Court found a potential conflict between 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.3(a) on one hand, and 38 C.F.R. § 20.300 on the other.

To provide a framework for the issues raised by the Court, the Board notes that appellate review of a RO decision is initiated by the filing of a timely NOD and completed by a substantive appeal after a statement of the case (SOC) is furnished.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011). 

An NOD must be in writing and filed by the appellant or a representative within one year from the date of mailing of notice of the result of initial review or determination.  See 38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R. § 20.302(a) (2011).  If a NOD is not filed within the one year time period, the RO decision becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).    

When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a) (2011).  

The NOD must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the NOD must be filed with the VA office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2011).  

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with the determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011). 

As noted by the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

Timeliness of NOD

First, the Board must determine the date the Veteran "filed" his NOD.  See 38 U.S.C.A. § 7105(b)(1) (NOD shall be "filed" within one year from the date of mailing of notice of determination); 38 C.F.R. § 20.300 (NOD must be "filed" with VA office").  

The Court found that "for purposes of determining the timeliness of [an NOD] that was mailed, the dispositive inquiry is whether the [NOD] was postmarked within one-year of the date notice was mailed to the claimant, here, February 9, 2004."  (emphasis in original).  The Board finds that threshold inquiry is when the NOD was filed.  The postmark can be critical to this inquiry to the extent that an NOD postmarked before the expiration of the one-year period will be accepted as timely "filed."

In this case, a copy of the envelope which the Veteran mailed the NOD bears two postmarks, one from the United States Postal Service and one from the RO, and neither of the postmarks is legible.  The Post Office mark is handwritten with the date March 4, 2005, and the RO postmark is handwritten with the date March 17, 2005.  The Veteran's then-representative has acknowledged that he handwrote over the postmarks to make them more legible.

For purposes of this decision, the Board finds that the postmarks as handwritten by the Veteran's then-representative are an accurate reflection of what was date-stamped on the envelope but apparently found by the representative to be too faint to be easily readable.  The representative's action in writing over the postmarks makes logical sense - he wanted to be able to see the dates more clearly.  Further, as R.G. was the Veteran's representative at the time, it is reasonable to assume that his handwriting would be an accurate reflection of the dates that he observed.  Therefore, the Board accepts the handwritten postmarks as accurate of the date received by the Post Office and by VA.

The Board has also considered the Veteran's statements and sworn testimony that he mailed the envelope on February 3, 2005.  In essence, he is asking for the Board to invoke the common law mailbox rule.  The Federal Circuit has addressed the legal concept of the "common law mailbox rule" to appeals made to the Veterans Claims Court.  In Rios v. Nicholson, 490 F.3d 928 (Fed. Cir. 2007) (Rios I), the Federal Circuit stated the rule as:

if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed. 

Id. at 930-31 (citations omitted). 

In Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II), the Court noted that the presumption of receipt permitted under the common law mailbox rule was not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83. 

The Board has weighed the Veteran's statements that he mailed the NOD on February 3, 2005, against the physical evidence of record showing that it was postmarked by the Postal Service on March 4, 2005, and received by VA on March 17, 2005, and places greater probative value on the physical evidence rather than the Veteran's recollections.  He has made no proof of mailing except his own testimony.  On the other hand, the envelope postmarks, which for purposes of this decision are accepted to be the dates that the service representative handwrote, indicate that the mailing was later.

While the Board has weighed the Veteran's testimony that he mailed his NOD on February 3, 2005, the independent evidence suggests that the NOD was not received by VA until a month later.  Specifically, the handwritten postmark date on the copy of the envelope that contained the Veteran's NOD is March 4, 2005.  

As noted above, while handwriting the date over an illegible postmark does not appear to be standard practice by VA, according to the May 2008 Report of Contact, the Veteran's representative was actually the one who handwrote the date of the postmark on the envelope to make the date clearer and certainly he would have no incentive to make the date later than it actually was.  

Alternately, even if the Board were to assume that the handwritten date was not accurate, relying on the alternative means of calculating the date the NOD was mailed using the date it was received by VA (March 17, 2005) and then subtracting five days, the Veteran's NOD was still not timely.  

While the Veteran has blamed any discrepancy between the date his NOD was postmarked and the date he mailed it on an error by the United States Postal Service, he has submitted no evidence to support this theory.  A long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Accordingly, applying this presumption of regularity to the employees of the United States Postal Service, the Board must assume absent clear evidence to the contrary that the Veteran's NOD was promptly processed and delivered after it was mailed, not lost or held for a month.  The Board finds that the Veteran's unsubstantiated testimony that he mailed his NOD on February 3, 2005, is not sufficient evidence to overcome the presumption of regularity.  

The Board also notes that he argued to the Veterans Claims Court that he made an "innocent mistake" when mailing his NOD.  This suggests that he did, in fact, mail the NOD out of time, despite his now-contentions to the contrary.  In conclusion, the Board finds that the Veteran's NOD was postmarked by the Post Office on March 4, 2005, at received by the RO on March 17, 2005, and therefore was not timely.  

Jurisdiction of Regional Offices

The Veterans Court also found that the Board should determine whether the Veteran mailed his NOD to the proper RO.  As noted above, the RO in Cleveland, Ohio, issued the February 5, 2004, rating decision that denied service connection for a bipolar disorder, a low back disorder, and hearing loss; however, in the February 9, 2004, letter that informed him of the rating decision and his appellate rights, he was informed that his claims file was being returned to his local RO in Newark and that he should direct any correspondence to the local RO.  Despite this letter, he addressed his NOD to the RO in Cleveland.  

In its March 2009 Decision, the Board determined that the Veteran had mailed his NOD to the wrong RO.  The August 2011 Decision, the Court ordered the Board to consider whether or not VA regulations permit a veteran to file a NOD with any RO.  The Court noted that different VA laws and regulations provide conflicting guidance regarding where a veteran must file his NOD.  

Under 38 U.S.C.A. § 7105(b)(1): 

except in the case of simultaneously contested claims, notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination.  Such notice, and appeals, must be in writing and be filed with the activity which entered the determination with which disagreement is expressed (hereinafter referred to as the "agency of original jurisdiction").  A notice of disagreement postmarked before the expiration of the one-year period will be accepted as timely filed.

38 U.S.C.A. § 7105(b)(1).  

Next, 38 C.F.R. § 20.3(a) defines "agency of original jurisdiction" (AOJ) as the Department of Veterans Affairs activity or administration, that is, the Veterans Benefits Administration (VBA), Veterans Health Administration (VHA), or National Cemetery Administration (NCA), that made the initial determination on a claim.  38 C.F.R. § 20.3(a) (2011).  The wording of the regulation is the result of a revision that became effective October 4, 2004.  See 69 Fed. Reg. 53,807 (2004).  

Prior to that date, "agency of original jurisdiction" was defined, in relevant part, as "the Department of Veterans Affairs regional office . . . which made the initial determination on a claim or, if the applicable records are later permanently transferred to another Department of Veterans Affairs facility, its successor."  38 C.F.R. § 20.3(a)(2003).  

In the notice for the proposed rulemaking that led to this revision, VA explained that the "change [was] being made to broaden the definition of [AOJ] so that it is not limited to a particular office within one of the VA activities and administrations, including the office that made the initial determination on the claim."  68 Fed. Reg. 69,062, 69,064 (2003).  

Although it appears that the purpose of this change was to give VBA greater leeway in determining which regional office would undertake additional development and readjudication following a Board remand, VA also explained that the regulation was meant to correspond with the definition of "agency of original jurisdiction" set forth in § 7105(b)(1).  Id.  

Thus, the revised definition of the term "agency of original jurisdiction" that is set forth in § 20.3(a) was meant to be consistent with the statutory definition of the phrase as it appears in § 7105(b)(1), but also to broaden the regulatory interpretation of that definition so that the term would include the entire VBA, as opposed to any one particular regional office within that organization.   

On the other hand, under 38 C.F.R. § 20.300,

The Notice of Disagreement and Substantive Appeal must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another Department of Veterans Affairs office.  In that case, the Notice of Disagreement or Substantive Appeal must be filed with the Department of Veterans Affairs office which has assumed jurisdiction over the applicable records.

38 C.F.R. § 20.300 (2011).  

The Court noted a potential conflict between the definition of AOJ set forth in § 20.3(a), and the provisions of § 20.300.  Construing § 7105(b)(1) and § 20.3(a) together, it would appear that a claimant who wishes to appeal an adverse rating decision may do so by filing it with any regional office, since the AOJ is the VBA.  Under this interpretation, the Veteran was free to send his NOD to either the Cleveland RO or the Newark RO.  

On the other hand, § 20.300 suggests that a claimant must send his or her NOD to the specific RO that rendered the adverse decision, unless notice is provided that the applicable records are now with another RO, in which case the NOD must be filed with the RO in possession of the records.  Because the February 9, 2004, letter notifying the Veteran of the adverse rating decision also notified him that his claims folder had been returned to the Newark RO, he was required to file his NOD with the Newark RO. 

Significantly, 38 C.F.R. § 20.300 makes no reference at all to the "agency of jurisdiction."  Rather, it states that an NOD and substantive appeal must be filed with the "office" from which the veteran received notice of the adverse decision, unless the veteran was notified that jurisdiction over the claim had been transferred to another "office."  

The provisions of 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.3 are defining jurisdiction over classes of claims, while 38 C.F.R. § 20.300 is providing specific procedural rules for individual claims.  In other words, NODs regarding compensation benefits are appealed to VBA as the AOJ.  Appeals over medical care reimbursement are appealed to VHA as the AOJ.  Burial disputes are appealed to NCA as the AOJ.  Each subdivision of VA has jurisdiction over a specific area, and these are the AOJs for those areas.  

In simplest terms, 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.3 set forth subject matter jurisdiction for purposes of filing an NOD.  38 C.F.R. § 20.300 deals with personal jurisdiction.  One may be present in the absence of the other.  This interpretation is entirely consistent with the stated purposes behind the amendment to 38 C.F.R. § 20.3, to broaden the definition of AOJ to allow other offices of the VA activity to undertake development in a claim.  

Accordingly, the Board finds that 38 C.F.R. § 20.300 is the appropriate regulation to apply in determining whether or not the Veteran mailed his NOD to the proper RO.  Under this regulation, he should have mailed his NOD to the RO in Newark, New Jersey, as he was notified, rather than to the RO in Cleveland, Ohio.   

The Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue presented from the Veterans Court is solely one of statutory interpretation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.  

In this case, application of pertinent provisions of the law and regulations will determine the outcome, and no amount of additional evidentiary development would change the result of this case; therefore no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").


ORDER

A timely NOD was not filed to the February 5, 2004, rating decision denying service connection for a bipolar disorder, a low back disorder, and hearing loss, and that decision is final.  The appeal is denied.



REMAND

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.  This issue was remanded in March 2009 to afford him a VA examination and obtain relevant records from the Social Security Administration (SSA).  While the RO complied with the Board's Remand instructions, unfortunately, additional development is required.  

First, since his claim was last reviewed by the RO in a May 2010 supplemental statement of the case, the Veteran had submitted additional evidence concerning his acquired psychiatric disorder and requested remand for RO review of this newly-submitted evidence.  Specifically, he has submitted statements claiming he was sexually assaulted during his active service.  While his statements could be construed as a claim for PTSD (the Board has referred the issue to the RO for appropriate development of a PTSD claim), he also appears to attribute his bipolar disorder to these alleged assaults, writing that "these episodes of aggravated trauma was the cause of the bipolar disorder."  

VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2011).

Additionally, the Board finds that the July 2009 VA examination is inadequate for a number of reasons.  First, the examiner did not consider the Veteran's recent allegations that he was sexually assaulted during service.  Further, in rendering an opinion, the VA examiner stated that the Veteran's bipolar disorder was "probably not causally related to service," it is not clear that she used "probably" as synonymous with "at least as likely as not." 

Additionally, although the examiner noted that bipolar disorder had a significant genetic component, suggesting that the Veteran was likely to develop an acquired psychiatric disorder regardless of his service, she failed to specifically address whether the stress of Veteran's active service could have increased the likelihood that he would develop an acquired psychiatric disorder or worsened a genetic disorder.  

Finally, the Board notes that there is conflicting evidence of record concerning when the Veteran's acquired psychiatric disorder first had onset.  While he told the July 2009 VA examiner that he first experienced symptom and service and had submitted a private opinion from Dr. E.L. who stated that the personnel evaluations were consistent with a person with bipolar disorder, at other times, he has suggested he experienced psychiatric symptoms even as a child.  

For example, at his January 2009 Board hearing, the Veteran reported that he suffered from depression even before he enlisted, at a January 2003 VA examination he described symptoms of grandiosity even as a child, and at a November 2002 disability evaluation by New Jersey Department of Labor, he reported experiencing symptoms of mental illness his whole life, including manic episodes as a child.  The Board finds that an opinion is needed to clarify when the Veteran's acquired psychiatric disorder had onset.

Accordingly, the case is REMANDED for the following actions:

1.  Offer the Veteran the opportunity to submit any relevant private medical records showing treatment for an acquired psychiatric disorder prior to service.

2.  Schedule the Veteran for a psychiatric examination.  The examiner should note any functional impairment caused by a psychiatric disorder, including a full description of the effects of a psychiatric disorder upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disorder, to include bipolar disorder, had onset in service or was caused by active service.  The examiner is asked to explain the reasons for his or her opinion and discuss the significance, if any of the Veteran's performance evaluations during his active service and his allegations of in-service sexual assault.  

If, and only if, the examiner believes that the Veteran's acquired psychiatric disorder pre-existed active service, the examiner is asked provide an opinion on the following: (1) Whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed service and (2) Whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by service.  

Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.  Once again, the examiner is asked to explain the reasons for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  

If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


